DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Claim Objections
Claims 1-4, 12, 13, 15, and 17 are objected to because of the following informalities:  

	Claim 1 is objected to because the claim contains a typographical error.
	For the purpose of this office action the Examiner is interpreting the claim to read: “a plurality of IoT devices electrically coupled to said plurality of IoT managers, wherein at least one IoT server[[s]] and at least one IoT manager…”.

	Claim 2 is objected to because the claim contains numerous typographical errors. For purposes of this office action the Examiner is interpreting the claim to read:
 	“…(a) detect whether said plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers are each [[is]] included in a control webapp;
(b) if said plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers are each [[is]] included in said control webapp, then control said plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers …”; and
(c) if any of said plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers are not included in said control webapp, then detect said operating parameters… 
… for each of said [[said]] plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers.” 

Claim 3 is objected to because the claim contains a typographical error. For purposes of this office action the Examiner is interpreting the claim to read:
“The IoT platform of claim 2 wherein said configuration module enables users to change and add said  operational parameters of said plurality of IoT devices…”.

Claim 4 is objected to because the claim contains multiple typographical error. For purposes of this office action the Examiner is interpreting the claim to read:
“… a connections firmware configured to detect and connect said plurality of IoT devices, said plurality of IoT managers, and said plurality of IoT servers…
wherein said physical connections comprise[[s]] a Zwave connection, a Zigbee connection[[s]], a Bluetooth connection, an Ethernet connection, a wifi connection, a cellular connection using a SIM, a LORA connection, and a near field communication (NFC) connection; and wherein said communication protocols comprise a HTTP protocol, a websocket protocol, and a MQTT protocol”.


	 “(d) determine whether each of said plurality of IoT devices, said plurality of IoT managers, and said plurality of IoT servers [[is]] are incorporated in a control webapp…”;
	(g) create configuration files for each of said plurality of loT devices, said plurality of lol managers, and said plurality of loT servers based on said [[said]] operating parameters, said communication protocols, and said industrial standards;

	(h) embed said configuration files and load said [[said]] operating parameters, said communication protocols, and said industrial standards into said control webapp…”.

Claim 13 is objected to because of a typographical error. For purposes of this office action the Examiner is interpreting the claim to read:
	“(n) update a configuration file that controls each of  said plurality of IoT devise…”.

	Claim 15 is objected to because the claim does not end in a period.

Claim 17 is objected to because the claim contains multiple typographical errors. For purposes of this office action the Examiner is interpreting the claim to read: 
“(c) if any of said plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers are not included in said control webapp, then detect said operating parameters … configured to create said plug-and-play manner and said point-to multipoint manner for each of said [[said]] plurality of loT devices, said plurality of loT managers, and/or said plurality of loT servers”.

 Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,805,155 (155' Patent). Although the claims at issue are not identical to that of the 155' Patent, they are not patentably distinct as the broader claim scope of the current Application is anticipated by the narrower claim scope of the 155’ Patent. 
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1, the specification does not support the scope of the limitation “…regardless of physical connections, industrial standards, and communication protocols.” The specification does not provide evidence that Applicants have considered every possible network connection, industrial standard, and communication protocol, known or unknown, to support the scope of the limitation. 
In order to avoid the rejection of the claims under 35 USC 112(a), the Examiner would suggest Applicant narrow the breadth of the claim to: 
“operable to configure a plug-and-play and point to multipoint environment where said plurality of loT devices, said plurality of loT servers, and said plurality of loT managers communicate with one another in a plug-and-play manner and in a point to multipoint manner using different physical connections, industrial standards, and communication protocols.”

Claims 4, 12, and 18 recite similar limitations as claim 1 (i.e., claim 4: “a connections firmware configured to detect and connect said plurality of loT devices, said plurality of loT managers, said plurality of loT servers regardless of said physical connections”; claim 12: “A method of adaptively establishing a plug-and-play point to multiple point communication between a plurality of loT devices, a plurality of loT managers, and a plurality of loT servers regardless of physical connections, industrial standards, and communication protocols”; and claim 18: “connections firmware configured to detect and connect said plurality of loT devices, said plurality of loT managers, said plurality of loT servers regardless of said physical connections…”) and are rejected under 112(a) for the same reasons as note above.
Claims not specifically addressed are rejected under 35 USC 112(a) based on their dependency to one of the above-mentioned claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 2-3, 10, 16, and 17, the limitations: “plug-and-play module” (Claims 2 and 17), “configuration module” (Claims 2-3, 16, and 17), “execution module” (claims 10 and 11), “webapp module” (claim 10), “data handler module” (claims 10 and 16), “artificial intelligence and machine learning module” (claims 10 and 16); and “device manager module” (claim 16) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder (i.e., “module”), that is modified by functional language, without reciting sufficient structure, material or acts for performing the claimed function (see MPEP §2181).
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 2-3, 10, 16, and 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 112(b) (see MPEP §2181(B)). 
In this case, however, the specification does not appear to describe, in sufficient detail, a corresponding algorithm for performing the claimed functions associated with the various modules. Thus claims 2-3, 10, 16, and 17 are rejected as failing to distinctly claim the subject matter which applicant regards as the invention.
In response to the Office action, if applicant does not want to have the claim limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) Present a sufficient showing to establish that the claim limitations recites sufficient structure to perform the claimed functions so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitations in a way that avoids interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function, such as a “processor”, etc.).
In addition, with respect to limitation (c) of claim 2, the limitation “operationing (sic) parameters” and “operational parameters” lack antecedent basis. Moreover, the “…and then use a configuration module to insert said operational parameters, said communication protocols, and said industrial standards into control webapp which is configured to create said plug-and-play manner and said point-to multipoint manner for each of said said plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers” is not clear and therefore indefinite. 
For purposes of this office action the Examiner is interpreting the claim to read:
“(c) if any of said plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers are not included in said control webapp, then detect operating parameters, said physical connections, said communication protocols, and said industrial standards using a plug-and-play application program interface (API) and then use a configuration module to insert said  operating parameters, said communication protocols, and said industrial standards into said control webapp,  wherein said control webapp is configured to create said plug-and-play  and point-to multipoint environment .”

With respect to claim 3, the limitation “said plurality of servers” lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read “said plurality of IoT servers”.

“said at least one IoT managers” lacks antecedent basis in the claim. 
For the purpose of this office action the Examiner is interpreting the claim to read:
4. The loT platform of claim 3 wherein  said at least one IOT manager[[s]] further comprises a connections firmware configured to detect and connect said plurality of loT devices, said plurality of loT managers, and said plurality of loT servers regardless of said physical connections; wherein said physical connections comprises a Zwave connection, a Zigbee connections, a Bluetooth connection, an Ethernet connection, a wifi connection, a cellular connection using a SIM, a LORA connection, and a near field communication (NFC) connection; wherein said communication protocols comprise a HTTP protocol, a websocket protocol, and a MOTT protocol.

With respect to claim 5, it is not clear what is “using a driving circuit and a switching network to adaptively set up said physical connections…”. Furthermore, the limitation “said driving circuits” (i.e., “…and loading said device driver into said driving circuits”) lacks antecedent basis in the claim.
For the purpose of this office action the Examiner is interpreting the claim to read:
“…wherein said connections firmware uses IoT devices, said plurality of IoT managers, and said plurality of IoT servers by retrieving a device driver from a memory and loading said device driver into said driving circuit[[s]] based on results from said step of detecting said operating frequency, said operating parameters, and said industrial standards.”

As per claim 7, the limitations “said at least one IoT managers”, “said plug-and-play and point to multipoint communications”, and “said IoT manager” lack antecedent basis in the claim. In addition, the term “soon” (i.e., “…as soon as said plurality of IOT devices are first electrically coupled to…”) is a relative term which renders the claim indefinite. The term “soon” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of this office action the Examiner is interpreting claim 7 to read: 
	“The IoT platform of claim 2 wherein  said at least one loT manager[[s]] further comprises an IoT device controller operable to manage  plug-and-play and point to multipoint communications for said plurality of IoT devices by creating virtual computing nodes between said plurality of IoT managers and said plurality of loT devices when said plurality of IoT devices are first electrically coupled to and detected by said at least one IoT manager[[s]].”

	With respect to claim 8, in view of the Examiner’s interpretation of claim 7 (see above), the terms “said at least one IoT managers” and “said at least one IoT servers” lack antecedent basis in the claim. In addition, it is not clear what is meant by the “wherein said at least one IoT managers and said at least one IoT servers are configured to form a virtual infrastructure for said plurality of IoT managers and said plurality of IoT devices which have said industrial standards, said physical connections, said communication protocols different from those of said at least one IoT managers and said at least one IoT servers”. 
	For the purpose of this office action the Examiner is interpreting claim 8 to read:
	“wherein said at least one IoT manager[[s]] and said at least one IoT server[[s]] are configured to form a virtual infrastructure for said plurality of IoT managers and said plurality of IoT devices, wherein said plurality of IoT managers and said plurality of IoT devices  have said industrial standards, said physical connections, said communication protocols different from those of said at least one IoT manager[[s]] and said at least one IoT server[[s]]”. 

	As per claim 9, in view of the Examiner’s interpretation of claim 1 (see claim objections) the term “said at least one IoT servers” lack antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting claims 9 to read: “wherein  said at least one IoT server[[s]] further comprises …”.

	As per claim 10, the terms “said at least one IoT servers”, “said universal past”, “said real-time data”, “said data repository” and “said control webapps” lack antecedent basis in the claim. It is noted that claim 9, as opposed to claim 10, provides proper antecedent basis for the limitations “said universal past”, “said real-time data” and “said data repository”. For the purpose of this office action the Examiner is interpreting claim 10 to read: 
	“The IoT platform of claim [[1]] 9 wherein each of said at least one IoT server[[s]] further comprises an execution module which further comprises:
	a webapp module configured to create [[said]] control webapps for said plurality of IoT devices…”.
	
	As per claim 11, in view of the Examiner interpretation of claim 9 above the limitation to “said at least one IoT servers” lacks antecedent basis in the claim. In addition, the limitations to “said configuration module” and “said control webapp” lack antecedent basis in the claim. Moreover, the limitation “said execution module” lacks antecedent basis in the claim. It is noted however that claim 10, as opposed to claim 9, provides proper antecedent basis at least for the “execution module” limitation.
	For the purpose of this office action the Examiner is interpreting the claim to read:
	“The IoT platform of claim [[9]] 10 wherein said execution module further comprises a switching network configured to enable said at least one IoT manager[[s]] and said plurality of loT devices to communicate to one another in said point to multipoint manner according to [[said]] a configuration module and said control webapps.”

	As per claim 12, it is unclear if Applicant is introducing a new “plurality of IoT managers” and “plurality of servers” in steps a-c. In addition, it is not clear in step (c) if “the physical connection” and “the communication protocols” is reference to the preamble, or the detected physical connection and communication protocols, from steps (a) and (b), respectively. Also “said operating parameters” in step (f) lacks antecedent basis. Finally, it is not clear what is meant by the limitation “(i) perform said step of using said control webapp to create in said point to multipoint manner and in said plug-and-play manner.”
 	For the purpose of this office action the Examiner is interpreting the claim to read:
	“(a) detect a physical connection for each of said plurality of IoT devices, a plurality of IoT managers, and a plurality of IoT servers;
	(b) detect a communication protocol for each of said plurality of IoT devices, [[a]] said plurality of IoT managers, and [[a]] said plurality of IoT servers;
	(c) establish a plug-and-play communication with said plurality of IoT devices, [[a]] said plurality of IoT managers, and [[a]] said plurality of IoT servers based on said detected physical connections, said industrial standards, and said detected communication protocols…
	(f) if any of said plurality of IoT devices, said plurality of IoT managers, and said plurality of IoT servers is not included in said control webapp, detect [[said]] operating parameters, said communication protocols, and said industrial standards…
	(i) use said control webapp to create said point to multipoint communication and said plug-and-play environment for said plurality of IoT devices, said plurality of IoT managers, and said plurality of IoT servers.”

	As per claim 13, the limitation “The method of claim 12 wherein said step of
using said to create a point to multipoint communication and plug-and-play environment further comprises” is incomplete and therefore indefinite. Furthermore “said webapp” (i.e., open said webapp”) lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
	“The method of claim 12 wherein said step of using said control webapp to create [[a]] said point to multipoint communication and plug-and-play environment further comprises:
	(i) open said control webapp…”.

As per claim 14, the limitations “the operations for each of at least one IoT platforms” and “the operations for said at least one IoT managers” lack antecedent basis in the claim.
For the purpose of this office action the Examiner is interpreting the claim to read: 
“…(o) set up [[the]] operations for  at least one IoT platform[[s]]; 
(p) set up [[the]] operations for said  IoT managers…”.

Claim 15 is rejected under 35 USC 112(b) as the claims lack a conjunction between elements, and thus renders the claim indefinite. Moreover, the limitation “said different sections of said control webapp” lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read:
“The method of claim 14 wherein [[said]] different sections of said control webapp comprise:
 (a) a login section configured to allow users to perform at least two-step
authorization process;
(b) an IoT data observation section configured to receive and display data from
said plurality of IoT devices;
(c) a point to multipoint (P2MP) set up section configured to enable users to
set up point to multipoint communication between said plurality of loT devices; and
(d) an loT server setup section configured to turn on/off an artificial
intelligent/machine learning mode and to perform data analytics of said data from said plurality of loT devices.[[;]]”

	As per claim 16, the limitation “said IoT platform comprising pre-existing a plurality of IoT devices, a plurality of IoT managers, and a plurality of IoT servers…” and “a data handler module configured to manage and convert data and commands from said comprising pre-existing a plurality of IoT devices, a plurality of IoT managers, and a plurality of IoT servers” are unclear. In addition, the limitation “said IoT manager” and “said at least one IoT managers” (i.e., “creating virtual computing nodes between said IoT manager and said plurality of IoT devices… as soon as said plurality of IoT devices are first electrically coupled to and detected by said at least one IoT managers”) lacks antecedent basis. Moreover, the term “soon” (i.e., “…as soon as said plurality of IOT devices are first electrically coupled to…”) is a relative term which renders the claim indefinite. The term “soon” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	For purposes of this office action the Examiner is interpreting claim 16 to read:
	“An IoT manager/server for managing an IoT platform all connected together and serviced by a network; said IoT platform comprising a pre-existing [[a]] plurality of IoT devices, a plurality of IoT managers, and a plurality of IoT servers; 
	said IoT manager/server comprising:
	a configuration module configured to form and manage a control webapp;
	a data handler module configured to manage and convert data and commands from said  pre-existing [[a]] plurality of loT devices, [[a]] said plurality of IoT managers, and [[a]] said plurality of IoT servers;
	an artificial intelligence and machine learning module configured to perform data analysis and predict operation behaviors of said pre-existing plurality of [[said]] IoT devices;
	a device manager module to manage said plug-and-play and point to multipoint communications for said pre-existing plurality of IoT devices by creating virtual computing nodes between said IoT manager/server and said pre-existing plurality of IoT devices  when said pre-existing plurality of IoT devices are first electrically coupled to and detected by said IoT manager/server.”

“said plurality of IoT device” (sic) lacks antecedent basis. In addition, it is unclear if Applicant is referencing a new “control webapp” with respect to the limitation “said plurality of IoT servers each is included in a control webapp”. Also, the limitations “said operationing (sic) parameters”, “said physical connections”, “said communication protocols”, “said plug-and-play manner” and “said point to multipoint manner” lack antecedent basis in the claim. Finally, it is not clear what is meant by the limitation “which is configured to create said plug-and-play manner and said point-to multipoint manner for each of said said (sic) plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers.”
	For the purpose of this office action the Examiner is interpreting claim 17 to read:
	“The IoT manager/server of claim 16 further comprising a plug-and-play module configured to:
	(a) detect whether said pre-existing plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers are included in [[a]] said control webapp;
	(b) if said pre-existing plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers are included in said control webapp, then control said pre-existing plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers in [[said]] a plug-and-play manner and [[said]] a point to multipoint manner in accordance with setups and instructions of said control webapp; otherwise,
 (c) if any of said pre-existing plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers are not included in said control webapp, then for each of said pre-existing plurality of IoT devices, said plurality of IoT managers, and/or said plurality of IoT servers detect  operating parameters, [[said]] physical connections, [[said]] communication protocols, and [[said]] industrial standards using a plug-and-play application program interface (API) and then use a configuration module to insert said  operating parameters, said communication protocols, and said industrial standards into said control webapp, wherein said control webapp is configured to create [[said]] a plug-and-play  and point-to multipoint environment .”

Claim 18 is rejected under 35 USC 112(b) as the claims lack a conjunction between elements, and thus renders the claim indefinite. In addition, in view of the Examiner’s interpretation of claim 17, the limitation “said plurality of IoT devices” lacks antecedent basis. For the purpose of this office action the Examiner is interpreting claim 18 to read:
“The loT manager/server of claim 17 further comprising: a connections firmware configured to detect and connect said pre-existing plurality of IoT devices, said plurality of IoT managers, and said plurality of IoT servers regardless of said physical connections; wherein said physical connections comprises a Zwave connection, a Zigbee connections, a Bluetooth connection, an Ethernet connection, a wifi connection, a cellular connection using a SIM, a LORA connection, and a near field communication (NFC) connection; wherein said communication protocols comprise a HTTP protocol, a websocket protocol, and a MOTT protocol.”

As per claim 19, it is not clear what is “using a driving circuit and a switching network to adaptively set up said physical connections…”. Also, in view of the Examiner’s interpretation of claim 17, the limitation “said plurality of IoT devices” lacks antecedent basis. Finally, the limitation “said driving circuits” lacks antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting claim 19 to read:
	“…using a detector to detect an operating frequency, said operating parameters, and said industrial standards of each of said pre-existing plurality of IoT devices, said plurality of IoT managers, and said plurality of IoT servers; and
	“…wherein said connections firmware uses  a driving circuit and a switching network to adaptively set up said physical connections among said pre-existing plurality of IoT devices, said plurality of IoT managers, and said plurality of IoT servers by retrieving a device driver from a memory and loading said device driver into said driving circuit[[s]] based on results from said step of detecting said operating frequency, said operating parameters, and said industrial standards.”

Claims not specifically addressed are rejected based on their dependency to one of the above recited claims.

Allowable Subject Matter
Claims 1-20, as interpreted by the Examiner (see Claim Objections and Claim Rejections - 35 USC § 112, above) are allowed over the prior art.
The following is an Examiner’s statement of reasons for allowance: 
Smith et al. (US 2018/0020329)(“Smith”), considered in the parent application (U.S. Patent No. 10,805,155), describes an IoT architecture (see Fig. 27) comprising IoT devices (ref. 2602, 2604, etc.), IoT servers/service providers (ref. 2704 and 2706), and IoT Hub/Gateways (ref. 2610). However, upon further consideration, Smith does not particularly describe or render obvious a complete plug-and-play and point to multipoint (i.e., P2MP or PTMP) configuration for each IoT server/service provider, IoT Hub/Gateway, and IoT device in the network, let alone the specific limitation of:
“…wherein at least one IoT server[[s]] and at least one IoT manager, when coupled to said network, are operable to configure a plug-and-play and point to multipoint environment where said plurality of IoT devices, said plurality of IoT servers, and said plurality of IoT managers communicate with one another in a plug-and-play manner and in a point to multipoint manner regardless of physical connections, industrial standards, and communication protocols”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO 892).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441